DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 7/25/2022 for application 16892690.  Claims 3 & 11 are canceled by Applicant.  Claims 1-2 & 4-10 are pending.

Response to Arguments
Applicant’s arguments (filed 7/25/2022) with respect to all claims have been considered and are persuasive with respect to the claim objections and rejections under 35 U.S.C. 112, in view of Applicant’s amendments to the claims, but are moot with respect to the prior art in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schulte on 8/12/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 12, after “whether”, delete “an”, insert - - a total - -.

In claim 1, at line 15, after “value and the”, insert - - total - -.

In claim 1, at line 16, after “system, supply the”, insert - - total - -.

In claim 9, at line 1, after “engine”, insert - - in an aircraft, the gas turbine engine - -.

In claim 9, at line 5, after “the method”, delete “comprising, in response to a change of a throttle lever 

angle setting indicative of an acceleration event:”, insert - - comprising: determining that a throttle 

lever angle setting has changed, the throttle lever angle setting indicative of an acceleration 
event; - -.

In claim 9, at line 10, after “determining that”, delete “an”, insert - - a total - -.
In claim 9, at line 13, after “determining that the”, insert - - total - -.
In claim 9, at line 14, after “system, supplying the”, insert - - total - -.
In claim 10, at line 1, after “in response to”, delete “the change of the throttle lever angle setting indicative of the acceleration event:”, insert - - determining that the throttle lever angle setting has changed, the changed throttle lever angle setting indicative of an acceleration event: - -.

Allowable Subject Matter
Claims 1-2 & 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 9, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the engine controller configured to supply the total aircraft power demand using the energy storage system (as recited in claim 1) or the step of supplying the total aircraft power demand using the energy storage system.
The closest prior art is Robic 20170226934, Cline 20160010567 (hereinafter “Cline 1”, and Cline 20150191252 (hereinafter “Cline 2”).  Cline 1 teaches the HP spool being boosted using energy storage (see non-final rejection mailed 4/25/2022).  Robic teaches boosting the HP spool using energy storage (paras. [0041]-[0042]).  Cline 2 teaches power sharing among an LP electric machine, an HP electric machine, and electrical energy storage (para. [0026]), with the electrical energy storage being used to supply aircraft electrical power during transient conditions (Fig. 3B, para. [0026]).  Thus Cline 2 teaches the use of electrical energy storage to power at least some of the aircraft power demand, whereas the total aircraft power demand is met by a combination of the LP and HP electrical machines in combination with the electrical energy storage.  Cline 2 fails to teach supplying the total aircraft power demand using the energy storage system and supplying excess power then to the HP electric machine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741